PER CURIAM.
Bernice White appeals a final order finding her in contempt. The contempt proceedings stem from White’s alleged failure to abide by court orders entered in the delinquency cases of two brothers. Upon adjudicating the boys delinquent, the trial court entered a detention order for each child and noted at the bottom of each order in handwriting “HRS to Staff.” White contends that the contempt finding was improper as there was no evidence that the order which she allegedly failed to obey was directed to her, that she had notice of the underlying order or that she willfully disobeyed the order. We agree and reverse.
After careful review of the record, we conclude that the notation at the bottom of the detention order at best may be considered to be an order directed to HRS. Nothing in the order or in the record indicates that White personally was ordered to do anything. Accordingly, the order finding her in contempt is reversed.
REVERSED.
GOSHORN, C.J., and PETERSON and DIAMANTES, JJ., concur.